Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/03/2022 has been entered, with claims 1, 10, and 15 have been amended, claims 2 and 9 are cancelled, and claim 21 is added.  Claims 1, 3-8, 10-15, and 21 are currently pending examination.
The amendment is sufficient in overcoming the previously indicated prior art rejections under 35 USC 103, except as maintained below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and claims dependent therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, with respect to claim 10, have been fully considered but they are not persuasive. 
With respect to claim 10, applicant states that:
“As discussed above with respect to Claim 1, Schmidt teaches routing a heating element in a spiral shape on a cassette. The cassette is a ceramic body 1 with grooves 6, formed therein by casting or pressing, that receive the heating element 9. Schmidt, therefore, does not teach straight channel segments coupled to an underside of a panel, as recited in amended Claim 10, but rather teaches casting grooves directly into a panel. Furthermore, Schmidt does not teach or suggest arranging channel segments parallel to and abutting sections of a perimeter of a panel. For example, as shown in Figure 2 of Schmidt, the grooves 6 are spaced inward from the perimeter of the body 1. Schmidt also does not provide any discussion that would suggest arranging channel 
segments directly adjacent perimeter sections of the cassette. Thus, Schmidt does not disclose or suggest coupling straight channel segments parallel to and abutting sections of a perimeter of a panel, as specified in Claim 10. “

In response, the examiner respectfully disagrees.  The applicant makes three main arguments: 1) Schmidt does not teach straight channel segments, 2) Schmidt’s channels are formed directly into the panel and are not “coupled to” the panel, and 3) Schmidt’s channel segments do not abut the perimeter of the panel.
With respect to argument 1), the examiner disagrees. Schmidt shows, in Figures 2-3, the heating cable 6 being retained in grooves 6.  

    PNG
    media_image1.png
    386
    462
    media_image1.png
    Greyscale

While Figure 2 shows the routing of the heating cable within grooves 6 being a concentric spiral, the linear portions are straight, or at least substantially straight (indicated by the annotated arrows).  It appears that the only regions that are not straight are the bends, where the direction of the grooves and heating cable change, and the center “S-shaped” region.
With respect to argument 2), the examiner disagrees. With respect to “abutting” the plain and ordinary meaning of such term, consistent with the specification, is “to be adjacent to; border on; end at” (www.dictionary.com/browse/abut, viewed on 10/14/2022).  Here, both the first and second channel segments of Schmidt are adjacent to or border  the first and second sections, respectively.  The broadest reasonable interpretation of claim 10 does not exclude integral coupling of the channel segments and the panel.  To overcome this, the examiner recommends amending the claim language to recite that the “plurality of channel segments are separable from the underside of the panel,” or words to that effect.
With respect to argument 3), the examiner disagrees. With respect to “abutting” the plain and ordinary meaning of such term, consistent with the specification, is “to be adjacent to; border on; end at” (www.dictionary.com/browse/abut, viewed on 10/14/2022).  Here, both the first and second channel segments of Schmidt are adjacent to or border the first and second sections, respectively. The broadest reasonable interpretation of claim 10 does not exclude an arrangement in which the grooves are spaced inward from the perimeter of the panel.  If the intention is that the “abutting” relationship is intended to an arrangement in which the first and second channel segment are directly abutting (or directly adjacent to) the first and second section of the perimeter, then the examiner recommends amending the claim language to provide such distinction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt.
Regarding claim 10, Schmidt teaches an anti-icing cassette (para. 0001; electrical heatable surface heating system) (paragraph 0006 refers to the surface heating element having a cassette-like inside) (Figures 1-3), the cassette comprising:
a panel (square shaped, ceramic body 1-para. 0006); 

    PNG
    media_image2.png
    340
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    451
    713
    media_image3.png
    Greyscale

a plurality of straight channel segments (grooves 6; para. 0006 and 0010) coupled to an underside of the panel (1) [With respect to “coupled,” the plain and ordinary meaning of such term, consistent with the specification, is “to join; connect”-www.dictionary.com/browse/couple, viewed on 10/14/2022.  Here, the channel segments 6 are integrally joined or connected to the panel 1], the plurality of straight channel segments including a first channel segment parallel to and abutting (indirectly) a first section of a perimeter of the panel, a second channel segment parallel to and abutting (indirectly) a second section of the perimeter (as shown in annotated Figure 2 above, where the dotted lines indicate respective first and second sections of the perimeter of panel 1) [With respect to “abutting” the plain and ordinary meaning of such term, consistent with the specification, is “to be adjacent to; border on; end at”-www.dictionary.com/browse/abut, viewed on 10/14/2022.  Here, both the first and second channel segments of Schmidt are adjacent to or border  the first and second sections, respectively.]; and 
a first heating cable (9) routed through the plurality of straight channel segments (6) (para. 0010) and arranged in a concentric manner (para. 0015, spiral shape allow for even heat distribution) (see also para. 0008 disclosing using other groove shapes), the first heating cable defining a first bend portion between the first and second channel segment (as shown above).


    PNG
    media_image4.png
    578
    729
    media_image4.png
    Greyscale

Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation.
Schmidt further teaches wherein the first channel segment is arranged 90 degrees relative to the second channel segment (as shown in annotated Figure 2, above).  

    PNG
    media_image5.png
    386
    659
    media_image5.png
    Greyscale

Regarding claim 12, the primary combination, as applied to claim 10, teaches each claimed limitation.
Schmidt further teaches wherein herein the panel (1) includes a panel and a pair of side members (2) extending downwardly from the panel (as shown above, side members 2 extend downward in the width direction of 2), the side members disposed on adjacent sides of the panel and separated from one another (as shown above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Sung Il et al. (KR 20140070221; machine translation attached), hereinafter Kim, in view of Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt , Whitcraft (U.S. Publication 2014/0097178), and Challenger (U.S. Patent 2717949).
Regarding claim 1, Kim teaches an anti-icing cassette (para. 0005; “the present invention are applied to ships operating or operating in areas with high snowfall…for ships that can more quickly and effectively remove snow or ice that accumulate on the bottom of exposed areas”) (Para. 0020; using heat “to melt snow or ice”) for use with a controller (130) (para. 0051 discloses 130 being a power connection module “for transmitting to) and a controller (not shown) disposed in the power connection module 130 to control operation of the heating coil 120” ), the cassette comprising: 
a panel (heating frame 110 including cover member 112) (Figures 1-2 and paragraph 0025) (para. 0044 states that the upper surface of the cover member may be used as a walkway, while para. 0045 states that “The heating coil 120 may be disposed inside the heating frame 110 to generate heat to provide heat to the heating frame 110. The heat generated in this way may provide a passage through which snow or ice accumulated on the upper surface of the heating frame 110 can be safely passed by a person.”) [Here, cover member 112 defines a panel which is intended to be heated to remove snow or ice]

    PNG
    media_image6.png
    320
    775
    media_image6.png
    Greyscale

a heating cable (heating coil 120 “disposed inside the heating frame 110 to provide heat to the heating frame 110”-para. 0019) arranged on the underside of the panel (112) (para. 0045; “The heating coil 120 may be disposed inside the heating frame 110 to generate heat to provide heat to the heating frame 110. The heat generated in this way may provide a passage through which snow or ice accumulated on the upper surface of the heating frame 110 can be safely passed by a person.”)
the heating cable (heating coil 120) arranged in a concentric manner (para. 0046; “The heating coil 120 may be arranged in a spiral shape drawing a concentric concentric shape. In the present embodiment, the heating coil 120 may be arranged in a spiral shape with concentric squares as shown in FIG. 1. That is, as shown in FIG. 1, when the heating frame 110 is viewed from above, the heating coil 120 has a plurality of rectangular shapes having the same concentricity, and thus the heating frame 110 is located at the center of the heating frame 110.”), 

    PNG
    media_image7.png
    699
    683
    media_image7.png
    Greyscale

including an outer loop adjacent an outer perimeter of the panel (112) and at least one concentric inner loop inside the outer loop (as shown above in annotated Figure 1), the heating cable (120) configured to be connected to the controller (130) outside of the outer loop and terminating inside the inner loop (para. 0047; “when the heating frame 110 is viewed from above, one end of the heating coil 120 may be disposed on the center of the heating frame 110, and the heating coil 120 may be disposed on the heating coil 110. The other end of the) may be connected to a power supply disposed outside the penetrating side surface of the heating frame (110).”).
	Kim teaches that the heating cable (120) is installed on an underside of the panel (112) such that it is implied that the heating cable is secured by some means.  Kim does not explicitly disclose the heating cable being routed through a plurality of channel segments arranged on the underside of the panel. 
	Kim teaches the heating cable (120) being an electric heating cable (para. 0051; supplying current to the heating cable) but is silent on the heating cable being a self-regulating heating cable.
	Kim teaches the heating cable (120) terminating inside the inner loop, but is silent on the termination being offset from a center of the panel.
Schmidt teaches that it is known in the art of electrically heated cassettes (para. 0001; electrical heatable surface heating system) (paragraph 0006 refers to the surface heating element having a cassette-like inside) (Figures 1-3), the cassette comprising: 
a panel (square shaped, ceramic body 1-para. 0006); 

    PNG
    media_image2.png
    340
    636
    media_image2.png
    Greyscale

a plurality of channel segments (grooves 6; para. 0006 and 0010) arranged on an underside of the panel (1); and 

    PNG
    media_image8.png
    578
    729
    media_image8.png
    Greyscale

a heating cable (9) routed through the plurality of channel segments (6) (para. 0010) and arranged in a concentric manner (para. 0015, spiral shape allow for even heat distribution) (see also para. 0008 disclosing using other groove shapes), including an outer loop adjacent an outer perimeter of the panel and at least one concentric inner loop inside the outer loop (as shown above in Figure 2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kim with Schmidt, by replacing the heating cable retention on the underside of the panel of Kim, being necessarily of some means in order to maintain the concentric shape of the heating element, with the plurality of grooves of Schmidt, for in doing so would provide grooves for the heating element which would accurately hold the heating elements in place in order to produce the concentric loops.
	The combination teaches each claimed limitation including the heating cable (kim; 120) being an electric heating cable (Kim; para. 0051; supplying current to the heating cable) but is silent on the heating cable being a self-regulating heating cable.
	The combination teaches the heating cable (Kim; 120) terminating inside the inner loop, but is silent on the termination being offset from a center of the panel.
	Whitcraft teaches that it is known in the art of electrically heated devices for removing snow an ice (para. 0003; “to devices and arrangements of devices for heating surfaces and, in particular, to a portable heating arrangement including a heating conduit extending across a surface, such as a roof, and/or through a trough or channel, such as a rain gutter, for the purpose of preventing the buildup of ice and snow.”) to use a self-regulating heating cable (para. 0007; “There are two main types of electric radiant heating cables, constant wattage cables and self-regulating cables. When electricity is applied, constant wattage cables maintain a fixed wattage output and, consequently, produce only one level of heat. With systems including self-regulating cables, the wattage of the cables (and, correspondingly, the heat output) increases as the temperature drops. Self-regulating cables tend to be more durable than constant wattage cables, but are also more expensive.”) (para. 0047; heater conduit 22 being a self-regulating cable).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kim, as modified by Schmidt, with Whitcraft, by substituting the electric heating cable of Schmidt, with the self-regulating heating cable of Whitcraft, in order to provide a more durable heating cable. Furthermore, using a self-regulating heating cable would amount to a simple substitution of art recognized heating cables performing the same function of generating heat upon the application of current in order to heat snow and/or ice, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The combination teaches the heating cable (Kim; 120) terminating inside the inner loop, but is silent on the termination being offset from a center of the panel.
Challenger teaches that it is known in the art of electrically heated articles (1:17-26) in which a heating element is arranged in concentric loops to provide heat (Figures 4 or 7; heating element 44) where the heating element (44) includes

    PNG
    media_image9.png
    452
    774
    media_image9.png
    Greyscale

an outer loop adjacent an outer perimeter of a panel and at least one concentric inner loop inside the outer loop (as shown above in annotated Figure 4), the heating element (44) terminating inside the inner loop but offset from a center of the panel.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kim, as modified by Schmidt and Whitcraft, with Challenger, by replacing the relative location of the termination point of the heating cable of Schmidt, with the offset location as taught by Challenger, for in doing so would be an obvious design choice because shifting the position of the termination point would not have modified the operation of the device.  MPEP 2144.04-VI-C.  Here, having the termination of the heating cable of Kim being inside the inner loop but offset from the center of the panel would not have modified operation of the device.  That is, the heating device of Kim being modified to have the termination of the heating cable be at such location would produce a heating device that still functions to generate heat to melt snow and/or ice.  Moving the termination point of Kim would not modify how the device operates.
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image10.png
    578
    729
    media_image10.png
    Greyscale

Schmidt, as detailed in claim 1 above, teaches wherein the plurality of channel segments (6) includes a first channel segment, a second channel segment, a third channel segment, and a fourth channel segment arranged relative to each other to form the outer loop (as shown above in annotated Figure 2.  Generally, the first, second, third, and fourth channel segments are taken as each segment of the outer loop that, when combined, form the outer loop).  
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kim teaches the heating cable (120) being bent at 90-degree angle (see claim 1, above).

    PNG
    media_image11.png
    578
    729
    media_image11.png
    Greyscale

Schmidt teaches wherein the heating cable (9) is bent at a 90-degree angle to be routed from a first channel segment of the plurality of channel segments to an adjacent second channel segment of the plurality of channel segments (as shown above).  
Regarding claim 7, the primary combination, as applied to claim 3, teaches each claimed limitation.

    PNG
    media_image12.png
    578
    729
    media_image12.png
    Greyscale

Schmidt further teaches wherein the first channel segment is parallel to a first section of a perimeter of the panel, the second channel segment is2Serial No.: 16/386,130Response to Restriction Requirement dated May 24, 2021 Amendment dated July 21, 2021Attorney Docket No. 148568.02862parallel to a second section of the perimeter of the panel, the third channel segment is parallel to a third section of the perimeter of the panel, and a fourth channel segment is parallel to a fourth section of the perimeter of the panel (As shown in annotated Figure 2 above, where the annotated dotted lines indicate respective sections of the perimeter of the panel).  
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation.
Schmidt further teaches wherein one or more supports (groove 2; para. 0009) (supports installation cable 4 and temperature sensor 5) extending further from the panel (1) than the plurality of channel segments arranged on the underside of the panel (As shown in the Figures.  Groove 2 is an outer groove that extends on and around the outside of the panel, which occurs further from the panel than the channel segments 6).  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Sung Il et al. (KR 20140070221; machine translation attached), hereinafter Kim, in view of Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt , Whitcraft (U.S. Publication 2014/0097178), and Challenger (U.S. Patent 2717949) and in further view of Schmitt (U.S. Publication 2001/0026681).
Regarding claims 5-6, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the plurality of channel segments include extruded metal slots defined by a base structure and a pair of projections extending from the base structure (claim 5) and wherein the plurality of channel segments each include at least one flange positioned laterally outward of the pair of projections (claim 6).  
Schmitt teaches that it is known in the art of electrically heated panels (para. 0003; “…heated panels such as heated planks and boards. More specifically, the present invention relates to improve heated planks or boards for forming walkways, decks, platforms, seats, benches and the like for use in ice and snow conditions.”) (Figures 3-4; panel 11, electric heating cable 26-para. 0022, contained within grooves on an underside of panel 11-para. 0020) 

    PNG
    media_image13.png
    298
    709
    media_image13.png
    Greyscale

for the plurality of channel segments to include extruded metal slots (para. 0021; channel extrusions 25 formed of highly heat conductive material such as aluminum or aluminum alloys) (slots 32) defined by a base structure (bottom wall 31) and a pair of projections (elongate side walls 29 and 30 and corresponding wall 36) extending from the base structure (para. 0021; 29 and 30 extend upwardly from bottom wall 31) and wherein the plurality of channel segments each include at least one flange positioned laterally outward of the pair of projections (para. 0021; horizontal arm or fin 35, which provides heat transfer contact with the inner surface of each channel or groove).
	The advantage of combining the teachings of Schmitt is that in doing so would provide slots formed from a heat conductive material, which when the heating cable is received in the slots, heat is effectively conducted from the heating cable to the panel for heating (para. 0021).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Kim, as modified above in claim 1, with Schmitt, by adding to the plurality of channel segments of Schmidt, with the teachings of Schmitt, to provide slots formed from a heat conductive material, which when the heating cable is received in the slots, heat is effectively conducted from the heating cable to the panel for heating (para. 0021).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Ingram (U.S. Patent 5497826).
Regarding claims 13-14, Schmidt, as applied to claim 12, teaches each claimed limitation.
Schmidt further teaches the heating system interconnecting to form larger systems (para. 0001).  However, Schmidt is silent on Attorney Docket No. 148568.02862a pair of transition members operably coupled with two adjacent sides of the panel, the transition members including a chamfered outer surface (claim 13) and wherein the first heating cable is biased towards at least one or more vertical members and away from the transition members (claim 14).  

    PNG
    media_image14.png
    300
    694
    media_image14.png
    Greyscale

Ingram teaches that it is known in the art of electrically heated panels (Abstract; figures 3 or 4; panel 10 comprising panels 15 and 16 including channels 17 for receiving electric cable 12; 7:21-31) to include a pair of transition members (13 and 14) operably coupled with two adjacent sides (left and right sides, respectively) of the panel, the transition members (13/14) including a chamfered outer surface (indicated by the solid arrows, above) and wherein the first heating cable (12; 7:32-40) is biased (via channel 17) towards the vertical members and away from the transition members (13/14) (Here, no further structure or structural cooperative relationship is required by the claim language.  Accordingly, cable 12 housed within channel 17 is also structurally capable of being biased as claimed.  See MPEP 2114).  
The advantage combining the teachings of Ingram is that in doing so would provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt with Ingram, by adding to the outer edges of the panel of Schmidt, with the teachings of Ingram, in order to provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Nark et al. (U.S. Publication 2011/0209434), hereinafter Nark.
Regarding claim 15, Schmidt, as applied to claim 10, teaches each claimed limitation except including the heating cable being disposed in a slot within at least one of the plurality of straight channel segments.  Schmidt is silent on using a second heating cable, wherein the first and second cables are disposed in respective first and second slots
	Nark teaches that it is known in the art of heating panels using a heating cable (para. 0002) (Figure 2) to use a second heating cable (second heating cable 54; para. 0043), wherein the first (first heating cable 30’-para. 0042) and second (54) cables are disposed in respective first (first channel structure 28’-para. 0042) and second (second channel 46-para. 0043) slots.
	The advantage of combining the teachings of Nark is that in doing so would provide an arrangement using a first and second heating cable which would increase the area being heated, thereby increasing snow and ice removal (para. 0043).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt with Nark, by adding to at least one of the plurality of channel segments of Schmidt, with the teachings of Nark, in order to provide an arrangement using a first and second heating cable which would increase the area being heated, thereby increasing snow and ice removal (para. 0043). Furthermore, utilizing a second heating cable as claimed merely involves the duplication of parts, which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Challenger (U.S. Patent 2717949).
Regarding claim 21, Schmidt, as applied to claim 10, teaches each claimed limitation except wherein the first heating cable terminates radially inward from the first and second channel segments but offset from a center of the panel.
Challenger teaches that it is known in the art of electrically heated articles (1:17-26) in which a heating element is arranged in concentric loops to provide heat (Figures 4 or 7; heating element 44) where the heating element (44) includes

    PNG
    media_image9.png
    452
    774
    media_image9.png
    Greyscale

an outer loop adjacent an outer perimeter of a panel and at least one concentric inner loop inside the outer loop (as shown above in annotated Figure 4), the heating element (44) terminating inside the inner loop but offset from a center of the panel.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schmidt with Challenger, by replacing the relative location of the termination point of the heating cable of Schmidt, with the offset location as taught by Challenger, for in doing so would be an obvious design choice because shifting the position of the termination point would not have modified the operation of the device.  MPEP 2144.04-VI-C.  Here, having the termination of the heating cable of Schmidt being radially inward from the first and second segments but offset from the center of the panel would not have modified operation of the device.  That is, the heating device of Schmidt being modified to have the termination of the heating cable be at such location would produce a heating device that still functions to generate heat.  Moving the termination point of Schmidt would not modify how the device operates.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761